Citation Nr: 0112643	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-04 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, calculated in the amount of $1,260.35.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The appellant served on active duty from June 1987 to June 
1990 and from November 1991 to June 1999.  He claims that he 
has continued on active duty since June 1999, but this 
alleged service has not been verified.  The appellant's claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 1999 determination, in which the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO), granted the appellant a partial waiver of his $2,520.70 
debt, calculated in the amount of $1,260.35, but denied a 
waiver of the remaining portion of the debt, calculated in 
the amount of $1,260.35.


FINDINGS OF FACT

1.  The appellant's eligibility for Chapter 30 educational 
assistance benefits was established in August 1990.

2.  For enrollment extending from August 1990 to July 1991, 
the appellant was paid Chapter 30 benefits as a "veteran."

3.  In February 1993, the RO received a VA Form 22-1995 
(Request for Change of Program or Place of Training) from the 
appellant, which indicated that the appellant had terminated 
his prior course of training in July 1991, had been on active 
duty since November 1991, and was pursuing a welding diploma.  

4.  In February 1993, the RO also received a VA Form 22-1999 
(Enrollment Certification) from Des Moines Area Community 
College certifying the appellant's enrollment in a welding 
program from January 13, 1993 to May 7, 1993.

5.  In a letter to the appellant dated February 1993, the RO 
requested the appellant to submit a copy of the orders 
showing that he had been ordered to active duty under Title 
10 of the United States Code or a statement indicating that 
he was in the Reserves and not on active duty.

6.  In March 1993, the RO received the requested information, 
which showed that the appellant had been ordered to full-time 
National Guard duty with Active Guard Reserve from November 
18, 1991 to November 17, 1994. 

7.  For enrollment extending from January 1993 to December 
1993, the appellant was initially paid Chapter 30 benefits as 
a "serviceperson."

8.  In December 1993, while requesting an audit of his 
account, the appellant reported that he had been released 
from active duty in June 1990 and had been serving as a 
reservist in the Iowa National Guard since July 1990.

9.  Based on the information received from the appellant, the 
RO amended the veteran's educational award to reflect payment 
at the "veteran rate" for enrollment from January 1993 to 
December 1993.

10.  For enrollment extending from January 1994 to May 1996, 
the appellant was paid Chapter 30 benefits as a "veteran."

11.  In February 1996, the RO received a VA Form 22-1995 
(Request for Change of Program or Place of Training) from the 
appellant, which indicated that the appellant was not on 
active duty. 

12.  In April 1999, the RO realized it had paid the appellant 
Chapter 30 benefits at the "veteran rate," rather than 
"serviceperson rate" for enrollment from January 1993 to 
May 1996. 

13.  In April 1999, the RO corrected its mistake by adjusting 
the appellant's education award, thereby creating an 
overpayment in the amount of $2,520.70.  

14.  In May 1999, the appellant requested a waiver of 
repayment of the debt. 

15.  In June 1999, the Committee granted the appellant a 
partial waiver of the $2,520.70 debt, calculated in the 
amount of $1,260.35, and denied the appellant a waiver of the 
remainder of the debt, calculated in the amount of $1,260.35, 
on the basis that the appellant was partially at fault in its 
creation.

16.  The appellant was free from fraud, misrepresentation and 
bad faith in the creation of the overpayment.

17.  The appellant was not at fault in the creation of the 
overpayment.

18.  The VA was at fault in the creation of the overpayment.

19.  The appellant received VA educational assistance 
benefits to which he was not entitled.

20.  Waiver of recovery of the overpayment would result in 
the appellant's unjust enrichment.  

21.  The appellant did not relinquish a valuable right or 
change his position in reliance on the erroneous benefits.  

22.  Collection of the debt would not deprive the appellant 
and his family of basic necessities by causing undue 
hardship.


CONCLUSION OF LAW

The recovery of the overpayment of educational assistance 
benefits under Chapter 30, Title 38, United States Code, 
calculated in the amount of $1,260.35, would be against the 
principles of equity and good conscience and is therefore 
waived.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R.   §§ 
1.963(a), 1.965(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to a waiver of recovery of an overpayment of Chapter 
30 educational assistance benefits calculated in the amount 
of $1,260.35.  During the pendency of the appellant's appeal, 
new legislation was passed that enhances the VA's duties to 
notify a claimant of the evidence necessary to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  In any event, due to the 
disposition of this claim, the Board's decision to proceed in 
adjudicating the appellant's claim does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The basic facts of this case are not in dispute.  The 
appellant served on active duty in the Army from June 1987 to 
June 1990.  From November 1991 to at least June 1999, he 
served on full-time National Guard duty with the Active Guard 
Reserve (AGR).  The appellant's eligibility for Chapter 30 
educational assistance benefits was established in August 
1990.  Based on an application for such benefits and an 
enrollment certification received in February 1991, the RO 
paid the appellant Chapter 30 benefits at the "veteran 
rate" for enrollment extending from August 1990 to July 
1991.  

In February 1993, the RO received a VA Form 22-1995 (Request 
for Change of Program or Place of Training) from the 
appellant, which indicated that the appellant had terminated 
his prior course of training in July 1991, had been on active 
duty since November 1991, and was pursuing a welding diploma.  
The RO also received a VA Form 22-1999 (Enrollment 
Certification) from Des Moines Area Community College 
certifying the appellant's enrollment in a welding program 
from January 13, 1993 to May 7, 1993.  In a letter to the 
appellant dated February 1993, the RO requested the appellant 
to submit a copy of the orders showing that he had been 
ordered to active duty under Title 10 of the United States 
Code or a statement indicating that he was in the Reserves 
and not on active duty.  In March 1993, the RO received the 
requested information, which showed that the appellant had 
been ordered to full-time National Guard duty with AGR status 
from November 18, 1991 to November 17, 1994.  

For enrollment extending from January 1993 to December 1993, 
the appellant was initially paid Chapter 30 benefits as a 
"serviceperson."  However, in December 1993, while 
requesting an audit of his account, the appellant reported 
that he had been released from active duty in June 1990 and 
had been serving as a reservist in the Iowa National Guard 
since July 1990.  Based on this information, the RO amended 
the veteran's educational award to reflect payment at the 
"veteran rate" for enrollment from January 1993 to December 
1993.  For enrollment extending from January 1994 to May 
1996, the appellant was paid Chapter 30 benefits at the 
"veteran rate."  In February 1996, the RO received a VA 
Form 22-1995 (Request for Change of Program or Place of 
Training) from the appellant confirming that he was not on 
active duty.  

In April 1999, the RO realized that, from November 18, 1991, 
the appellant had been serving full-time on National Guard 
duty with AGR status under Title 32 of the United States 
Code.  Inasmuch as this type of duty is considered active, 
the RO also realized that it had mistakenly paid the 
appellant Chapter 30 benefits at the more advantageous 
"veteran rate," rather than at the "serviceperson rate" 
for enrollment from January 1993 to May 1996.  The same 
month, the RO corrected its mistake by adjusting the 
appellant's education award, thereby creating an overpayment 
in the amount of $2,520.70.

In May 1999, the appellant requested a waiver of repayment of 
the debt.  In June 1999, the Committee granted the appellant 
a partial waiver of the $2,520.70 debt, calculated in the 
amount of $1,260.35, and denied the appellant a waiver of the 
remainder of the debt, calculated in the amount of $1,260.35, 
on the basis that the appellant was partially at fault in its 
creation.  This appeal ensues from the Committee's June 1999 
decision.

At a hearing held by videoconference in December 2000, the 
appellant testified before the undersigned Board Member that 
a waiver of recovery of his VA debt is warranted on the basis 
that he was not at fault in the creation thereof.  He 
explained that, at all times, the VA knew of his status as an 
AGR serviceperson.  He also explained that he was told by a 
VA employee that if he had AGR status, he should mark the box 
indicating he was in the Reserve.  He alleges that he was 
unaware of the fact that AGR servicepersons (Title 32) are 
considered to be serving on active duty similarly to Title 10 
servicepersons who are deployed, and that if he were aware of 
this fact, he would not have brought it to the RO's attention 
by seeking an audit of his account.

The law provides that a finding of fraud, misrepresentation 
or bad faith precludes a grant of a waiver of recovery of an 
overpayment. 38 U.S.C.A.  § 5302(c) (West 1991); 38 C.F.R. § 
1.963(a) (2000).  In this case, the Committee found no fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the overpayment, and after reviewing the 
facts and circumstances of this case, the Board agrees with 
the Committee's conclusion.  Waiver of the recovery of the 
overpayment is thus not precluded under the provisions set 
forth in 38 U.S.C.A. § 5302(c).

To complete the analysis required to fully adjudicate the 
matter on appeal, the Board must determine whether recovery 
of the overpayment would be against the principles of equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).  The standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
elements to be considered when applying the standard include: 
the fault of the debtor, the fault of the VA, whether 
recovery would nullify the objective for which benefits were 
intended, whether failure to make restitution would result in 
unfair gain to the debtor, whether the debtor relinquished a 
valuable right or changed his position by reason of having 
relied on the erroneous benefits, and whether collection 
would deprive the debtor and his family of basic necessities 
by causing undue hardship.  38 C.F.R. § 1.965(a).

In this case, the appellant began serving in the Iowa 
National Guard as an AGR serviceperson in November 1991.  In 
January 1993, he started to pursue a welding program.  In 
informing the RO of this fact, the appellant indicated in a 
VA Form 22-1995 (Request for Change of Program or Place of 
Training) that he had begun serving on active duty on 
November 17, 1991.  In a letter to the appellant dated 
February 1993, the RO questioned the type of service to which 
the appellant referred and asked him to submit orders 
indicating that he was ordered to active duty.  The appellant 
submitted these orders, which clearly show that the appellant 
had AGR status in the Iowa National Guard under Title 32 of 
the United States Code at that time.  Based on these orders, 
the RO correctly paid the appellant Chapter 30 benefits at 
the "serviceperson rate."  

The RO remained privy to the appellant's AGR status when the 
appellant requested an audit of his account in December 1993.  
The Board believes that, at that point, the appellant was 
confused as to the nature and consequences of his AGR status; 
otherwise, he would not have questioned the amounts of 
Chapter 30 benefits he had been receiving.  Although the 
appellant indicated in his December 1993 letter and a VA Form 
22-1995 (Request for Change of Program or Place of Training) 
received in February 1996 that he was not on active duty, it 
does not appear that he did so with the purpose of receiving 
benefits to which he was not entitled.  Rather, as the 
appellant credibly testified at his hearing in December 2000, 
he was not clear as to whether his service was considered 
active or inactive for VA purposes.  On the other hand, in 
December 1993, the RO had access to the appellant's orders 
and constructive knowledge of the fact that the appellant had 
AGR status under Title 32.  Based on the foregoing, the Board 
finds that the VA, not the appellant, was at fault in the 
creation of the overpayment at issue. 

With regard to the remaining elements for consideration, the 
evidence discloses that the appellant admittedly received 
educational benefits to which he was not entitled.  
Therefore, recovery of the overpayment would not defeat the 
purpose or objective of the program and it is clear that a 
waiver of recovery of the overpayment would result in the 
appellant's unjust enrichment. 

In addition, there is no evidence of record on appeal to 
indicate that the appellant relinquished a valuable right or 
incurred a legal obligation as a result of his reliance on 
the additional benefits.  The only action taken by the 
appellant with regard to the mistakenly issued larger 
payments was utilizing them for education-related purposes.  
That action simply shifted debt to an alternative creditor, 
the VA.

As to the element of undue financial hardship, the appellant 
does not allege that his living expenses exceed his monthly 
income.  In a VA Form 20-5655 (Financial Status Report) (FSR) 
dated May 1999, the appellant reported that his monthly 
income (with his spouse's) totals $3096.91, and that his 
monthly expenses (with installment contracts and other debts) 
total $2,544.33.  According to this FSR, the appellant's net 
monthly income is sufficient to meet his family's basic 
necessities of life and requiring him to repay the 
indebtedness at issue would not cause him undue financial 
hardship.

Having considered the aforementioned elements collectively 
and having accorded greater weight to the element of fault 
(especially with regard to the appellant's lack thereof), the 
Board finds that recovery of the overpayment of $1,260.35 
would be against the principles of equity and good 
conscience. The evidence thus supports a waiver of recovery 
of that overpayment, and the appellant's claim must be 
granted.


ORDER

A waiver of recovery of an overpayment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, calculated in the amount of $1,260.35, is granted. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

